Citation Nr: 1535764	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  10-35 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The appellant had active duty from May 1964 to June 1965.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In June 2014, the appellant attended a Travel Board hearing before the undersigned at the Portland, Oregon RO.  A hearing transcript is of record.

In December 2014, this matter came before the Board and was, in pertinent part, remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.


FINDING OF FACT

The most probative medical and other evidence of record preponderates against finding that the appellant's right shoulder disability is related to his active duty service.


CONCLUSION OF LAW

A right shoulder disability was not incurred or aggravated in service and arthritis of the right shoulder may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in November 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the appellant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate this claim, including requesting information from the appellant regarding pertinent medical treatment he may have received and obtaining such records.  Pursuant to the Board's 2014 remand, an attempt to obtain records from the Social Security Administration was unsuccessful.  The appellant was notified of this in a March 2015 letter.  Also in accordance with the Board's remand directives, the appellant's file was updated with treatment records from his right shoulder surgical procedure and he was afforded a right shoulder VA examination in March 2015.  The examiner provided sufficient detail for the Board to make a decision and the report is deemed adequate with respect to this claim.

Hence, VA has fulfilled its duty to notify and assist the appellant, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Service Connection Claim

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding a material issue, the appellant is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The appellant contends his right shoulder disability is related to his active duty service.  His right shoulder diagnoses include degenerative joint disease and rotator cuff tendinopathy.  See March 2015 VA examination report.

A review of service treatment records show there was no right shoulder disability noted on entry to service.  See May 1964 enlistment examination report.  In August 1964, the appellant was treated for a right shoulder injury.  A radiology report revealed no bone or joint abnormality.  He was diagnosed with a right shoulder contusion.  At separation from service, there was no right shoulder disability noted and the appellant denied any right shoulder disability.  See June 1965 report of medical history and examination report.

Post-separation from service, the appellant attended a VA examination of his right shoulder in July 1982.  Examination revealed decreased range of motion but no obvious deformity or abnormality to the right clavicle.  X-rays revealed normal findings.

Private treatment records show the appellant had ongoing complaints of right shoulder pain dating back to October 1998, i.e., pathology beginning more than 30 years postservice.  In August 2003, his right shoulder diagnoses were possible small rotator cuff tear in addition to early osteoarthritis.  A magnetic resonance imagining of the appellant's right shoulder taken in September 2003 revealed evidence of moderate osteoarthritis, spurring and a small focal partial tear.

VA treatment records also show repeated complaints of right shoulder pain.  The appellant underwent a surgical procedure in June 2014.

After examining the appellant and reviewing the evidence a March 2015 VA examiner opined the appellant's right shoulder disability was not related to his inservice injury.  The examiner reasoned the appellant's medical records did not support his claim, noting that his inservice radiology report was normal.  The examiner further opined that the events in service would not result in his current right shoulder disability.  The March 2015 VA examination is highly probative because it was conducted by a medical professional, based on a review of the record, and provided an adequate rationale for the conclusion reached.  There is no competent evidence to the contrary.

After reviewing the evidence of record, the Board is unable to grant entitlement to service connection for a right shoulder disability.  In considering the appellant's contentions, while he is competent to report symptoms affecting his right shoulder, he has not provided any evidence of the medical training necessary to opine on the etiology of his disorder.  Further, he has provided no contemporaneous medical evidence to support his contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, the Board assigns a low probative value to his contentions.  

The Board acknowledges that degenerative joint disease is a form of arthritis and as such is a chronic disease subject to presumptive service connection.  See 38 C.F.R. § 3.309.  The presumption, however, is inapplicable as there is no evidence of compensably disabling right shoulder arthritis within one year of separation from active duty.  See 38 C.F.R. §§ 3.307, 3.309.

Thus, after considering all the evidence of record, the Board finds the weight of the evidence is against the finding of entitlement to service connection for a right shoulder disability, to include arthritis.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claim is denied.


ORDER

Entitlement to service connection for a right shoulder disability is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


